DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/033,653) filed on 07/12/2018.
Claims 16-30 are pending.
Claims 16-17 and 21-30 are amended.
Claims 16-30 will be examined.


Response to Amendment
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
Applicant's arguments filed 11/10/2020 have been fully considered.
As an initial matter, examiner notes that applicant amended the claimed limitations, i.e., from previously recited “obtaining a software upgrade package file selected through the software upgrade management interface” to “obtaining from the mobile storage device a software upgrade package file selected through the software upgrade management interface” into claims 16, 21 and 26.  
Applicant added new limitation “wherein there exists the valid software package file in the mobile in the mobile storage device if the corresponding value of the identifier of the file is valid value of the restored file identifier, otherwise there is no valid software upgrade package in the mobile storage device” into claims 17, 22 and 27.
Accordingly, Applicant’s amendment necessitated the new ground(s) of rejection as being presented in details below.
Claim Objections
Claims 17, 22 and 27 are objected to because of the following informalities:  typographical error.  The newly amended element “… if the corresponding value of the identifier of the file is the valid value of the re-stored file identifier, otherwise there is no valid software upgrade package file in the mobile storage device.” It should have “pre-stored file identifier” not “re-stored identifier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
The claimed invention as in claim 26 is directed to “one or more computer readable non-volatile storage media with computer readable instructions stored therein.”  The specification does not distinctly preclude transitory media (signal) from non-volatile storage media (see pages 2 lines 23 to pages 3 lines 7 and pages 13 lines 19 to pages 14 lines 3).  Therefore, “one or more computer readable non-volatile storage media” is construed to cover both volatile and non-volatile media.
Claims 27-30 depend on claim 26 and do not cure the deficiency of claim 26.  Therefore, claims 27-30 are rejected for the same reason set forth in the rejection of claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 21, 23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over of Matsubara et al. (US Patent No. 6,845,363) and in view of Yu et al. (US Pub. No. 2016/0292660).

a method for upgrading POS terminal software, comprising: 
starting a POS terminal [Matsubara, column 3 lines 3-13];
detecting whether the POS terminal is connected to a mobile storage device [Matsubara, column 4 lines 9-42 wherein first environment data storage means for generating environment information including information concerning the specification of a peripheral device connected to the POS terminal; see also column 8 lines 1-5 and 15-59 wherein the store controller and peripheral storage devices such as hard disks connected directly or indirectly via network communication lines thereto also serve as a data storage medium which stores the programs of the invention to be executed by the CPU]; 
detecting whether there is a valid software upgrade package file in the mobile storage device if the POS terminal is connected to the mobile storage device [Matsubara, column 8 lines 28-45 wherein determine whether the program stored in the flash EEPROM is correct based on whether or not the two check sum values coincide with each other; see also column 9 lines 5-19]; 
displaying a software upgrade management interface [Matsubara, column 7 lines 15-18] including a name of the valid software upgrade package file on the POS terminal if there is a valid software upgrade package file in the mobile storage device [Matsubara, column 13 lines 39-64 wherein the information is stored on a “file” basis.  Each file contains a plurality of bytes indicative of the information to be stored, the number of bytes making up the information to be stored, the file name which identifies the file, the date on which the file was created or last amended, and so forth; column 9 lines 20-29 wherein a code indicative of the ; 
obtaining from the mobile storage device a software upgrade package file selected through the software upgrade management interface [Matsubara, column 10 lines 11-34 wherein the updated goods information sent to the POS terminal includes only updated portions of the goods information; see also column 7, lines 15-28]; 
performing an upgrade according to the selected software upgrade package file [Matsubara, column 10 lines 11-17; see also column 8 lines 1-5 and 15-59]; and 
Matsubara does not explicitly disclose restarting the POS terminal if the upgrade is successful; however, in an analogous art of Configuring Point-of-Sale (POS) Applications to Communicate with Peripheral Devices in a POS System, Yu teaches:
restarting the POS terminal if the upgrade is successful [Matsubara, par. 0038 wherein the configuration files may be stored responsive to receiving the files during an initialization of POS terminal or alternatively, responsive to detecting a reload or reboot procedure performed at the POS terminal]. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Matsubara and Yu are in the same field of endeavor such as updating POS terminal to provide method and system which enhancing software update to a POS terminal.

As to claims 18, 23 and 28, Matsubara and Yu teach the method according to claim 16, wherein after said obtaining a software upgrade package file selected through the software upgrade management interface, the method further comprises: 
verifying security of the selected software upgrade package file [Matsubara, column 8 lines 28-45]; and 
performing an upgrade according to the selected software upgrade package file if the selected software upgrade package file is verified to be secure [Matsubara, column 8 lines 28-45].

Claims 19-20, 24-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over of Matsubara, in view of Yu, and further in view of Fandel et al. (US Publication No. 2005/0006468).

As to claims 19, 24 and 29, 
Matsubara and Yu teach the method according to claim 18.
Matsubara teaches obtaining information of the POS terminal [Matsubara, column 10 line 11 – column 11, line 5]; 
obtaining information from the software upgrade package file [Matsubara, column 10 line 11 – column 11, line 5]; 
obtaining upgrade data in the software upgrade package file [Matsubara, column 10 lines 11-34]; and 
verifying security of the upgrade data [Matsubara, column 8 lines 28-45]. 
Matsubara and Yu do not explicitly teach a model of the POS terminal and model information table is used to determine the upgrade to apply; however, in an analogous art of System and Method for Monitoring and Diagnosis of Point of Sale Devices Having Intelligent Hardware, Fandel teaches:
 wherein said verifying security of the selected software upgrade package file comprises: 
obtaining a model of the POS terminal [Fandel, pars. 0114-0115 wherein information may be maintained for each POS peripheral: number of hours powered, device category, manufacturer, model name, serial number, … programming update date; see also pars. 0179 and 0276, 0293]; 
obtaining a corresponding model information table [Fandel, par. 0258 and 0276] from the software upgrade package file according to the model of the POS terminal [Fandel, pars. 0114-0115, 0121-0122, 0148-0150; 0158-0159; 0171,0193-0194; 0254 and 0276 ]; and
obtaining upgrade data corresponding to the model in the software upgrade package file according to the obtained model information table [Fandel, pars. 0114-0115, 0121-0122, 0148-0150; 0158-0159; 0171,0193-0194; 0254 and 0276 ]. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Matsubara, Yu and Fandel are in the same field of endeavor such as updating POS terminal to provide method and system which update software application in POS terminal intelligently using specific POS model.
As to claims 20, 25 and 30, 
Refer to the rejection of claims 19, 24 and 29 and associated motivation for rejection using the model information.  Further claims 20, 25 and 30 detail performing an upgrade according to the upgrade data.  
Matsubara teaches:  performing an upgrade according to the upgrade data [Matsubara, column 8 lines 28-45]. 
.

Claims 17, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over of Matsubara, in view of Yu and further in view of Huo et al. (2017/0017663).
As to claims 17, 22 and 27, Matsubara and Yu teach the method according to claim 16.
Yu discloses the POS application will compare the configuration data in each of the configuration files to a set of configuration parameters and settings a cache at POS terminal (par. 0029-0031).  Matsubara and Yu do not explicitly teach detecting whether there is a file of a preset file type in the mobile storage device and obtaining a corresponding value of an identifier of the file if there is a file of a preset file type in the mobile storage device; however, in an analogous art of Heuristic Interface for Enabling a Computer Device to Utilize Data Property-Based Data Placement Inside a Nonvolatile Memory Device, Huo teaches:
detecting whether there is a file of a preset file type in the mobile storage device [Huo, par. 0042 wherein the heuristic interface monitors the operations of the application, the file system, and block layer and device drivers, and assigns data property identifiers to data items based on data properties in the update statistics indicating data similarity; see also par. 0043-0045; abstract and figures 1, 2 and 4]; 
obtaining a corresponding value of an identifier of the file if there is a file of a preset file type in the mobile storage device [Huo, par. 0042 wherein the SSD reads the data property ; and 
comparing the corresponding value of the identifier of the file with a valid value of a pre-stored file identifier, and wherein there exists the valid software upgrade package file in the mobile storage device if the corresponding value of the identifier of the file the valid value of the re-stored file identifier [Yu, pars. 0029-0030 wherein the POS application will compare the configuration data in each of the configuration files to a set of configuration parameters and setting in a cache at POS terminal ...  The information in the cache represents the last known good setting; the last known good setting is interpreted as valid value; see also par. 0043-0045; abstract, and figures 1, 2 and 4], otherwise there is no valid software upgrade package file in the mobile storage device [Yu, par. 0031 wherein if the configuration file is located in the local memory circuit but only some of the configuration data matches, it may indicate that a different type of pinpad was connected to POS terminal; only some of the configuration data matches is read on to no valid software upgrade package file; see also par. 0043-0045; abstract and figures 1, 2 and 4].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Matsubara, Yu and Huo are in the same field of endeavor such as software updating to provide method and system which enhancing POS device/terminal utilizing the property-based data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199     

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199